Citation Nr: 0710441	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1947 and from October 1950 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran failed to report, without explanation, for a 
video conference hearing which was scheduled to be conducted 
in February 2007.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
in this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006) [failure to appear for a 
scheduled hearing treated as withdrawal of request].

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in March 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The veteran has PTSD as a result of combat stressors 
occurring during his active duty in Korea.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.304(d), (f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to service connection for PTSD.  Therefore, no further 
development of the record is required with respect to the 
issue on appeal.  Although the veteran has not been provided 
notice with respect to the disability-rating or effective-
date element of his claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that those matters are not 
currently before the Board, and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2000).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the record shows that the veteran has been 
diagnosed with PTSD due to combat stressors occurring during 
his military service in Korea.  Accordingly, there remains 
only the question of whether there is credible supporting 
evidence that an in-service stressor actually occurred.

The veteran contends that he engaged in combat with the enemy 
within the meaning of 38 C.F.R. § 3.304(d).  The veteran's 
service medical records are not available for review, despite 
attempts by the RO to obtain them.  It appears that the 
veteran's service records were destroyed in the 1973 fire at 
the National Personnel Records Center.  The record reflects 
that attempts to reconstruct those records have been 
unsuccessful.  While the record does contain a copy of the 
veteran's Form DD-214 from his first period of service, from 
September 25, 1946, to January 12, 1947, the veteran does not 
contend that his first period of service involved combat, or 
that his PTSD is related to that period.  Rather, he contends 
that he engaged in combat with the enemy during his second 
period of service, from October 1950 to July 1952, during the 
Korean War.  A May 2003 VA medical opinion provides a 
diagnosis of PTSD based on combat stressors reported by the 
veteran.  

Although the record does not contain documentation of the 
veteran's duties and assignments during his second period of 
service, the veteran has stated that he was assigned to the 
1st Battalion, 32nd Infantry Regiment, 7th Infantry Division.  
He has also submitted photocopies of records obtained from 
the National Archives, showing that this particular unit was 
involved in combat operations in Korea during the veteran's 
second period of service.  The resolution of this appeal thus 
turns on the Board's determination as to the credibility of 
the veteran's statement that he was assigned to the 
particular unit named above.  

The veteran is certainly competent to describe the unit to 
which he was assigned.  The Board can identify no discrepancy 
in his statements that would cause it to question the 
veteran's credibility or accuracy.  Thus, the Board concludes 
that the veteran's claimed combat stressors did occur.  
Therefore, as all elements necessary for entitlement to 
service connection have been established, the Board concludes 
that an allowance of the appeal is in order.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


